Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the upper mounts".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 are also rejected under 112 (b) as being dependent under 112 (b).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20090222988 issued to Reed.

Regarding claim 1,
	Reed discloses an emergency cot (Reed: FIG. 1 see Abstract “The present invention relates to ambulance cots, cot systems and methods of using the same”) comprising: a litter frame having a head-end and a foot-end; (Reed: see annotated figure below wherein the litter may be interpreted as the surface that would otherwise contact a patient see also [0099] “For example, the pivot axis running below the legs allows a fixed-length leg, together with a telescoping leg, to be configured such that the cot at its fully collapsed position is low enough (e.g., comprises a litter seat height of about 15.5 inches to the ground, and at its fully raised position is high enough (e.g., comprises a load wheel height of about 36 inches to be useful (e.g., from an energy usage perspective (e.g., for loading a subject onto a cot and/or loading a cot carrying a subject onto and/or off of an ambulance)).”) a base; (Reed: FIG. 3A (10)) and a lift assembly mounted to said base, (Reed: FIG. 3A (50, 40)) said litter frame being mounted to said lift assembly by a plurality of mounts, (Reed: FIG. 12 (531, 521, 522, 81)) said lift assembly operable to raise or lower said litter frame with respect to said base (Reed: [0089] “Also illustrated in FIGS. 1, 2A, 3A and 3B, a cot of the present invention comprises a pair of fixed length legs 40 that are pivotally attached to the foot end cross tube 12 of the base frame 10. In some embodiments, the fixed length legs 40 are also fastened to an extruded portion comprising a pivot 41 as shown in FIGS. 1, 2A, 3A and 3B. In some embodiments, a cross tube 56 is fastened to each of the extruded portions comprising a pivot 41 attached to the fixed length legs 40.” Refer also to [0091] which talk about the legs (40) and (50) being pivotally connected to each other via (56)) wherein said litter frame can be raised between a fully raised position when said lift assembly is fully extended and a fully lowered position when said lift assembly is fully retracted, (Reed: FIGS. 2A show a raised position and 2B show a collapsed position.) and said upper mounts of said lift assembly to said litter frame being configured to allow said litter frame to be tilted relative to said lift assembly when said lift assembly is fully extended so that said head-end of said litter frame can be raised beyond said fully raised position of said litter frame without decoupling said litter frame from said lift assembly. (Reed: FIG. 1 shows the cot in a tilted position without decoupling the litter frame from the lift assembly with the assistance of upper mounts (521, 81, 531). Through the use of telescoping legs (50) one is able to utilize the notches/slots in the litter frame to adjust the litter frame to be tilted at the head end relative to the foot end.)

    PNG
    media_image1.png
    431
    473
    media_image1.png
    Greyscale




Regarding claim 2,
	Reed discloses the emergency cot according to claim 1, wherein each of said mounts include a pivot member and a guide (Reed: [0103] “The slider housings 75 are configured to hold a slider block 83 (e.g., depicted in FIG. 13) that is attached to a bearing holder 522 housing a ladder rod 520 (e.g., depicted in FIG. 14), wherein the bearing holder is pivotally connected to the outer leg 51 of the telescoping legs 50.” Wherein (522) may be interpreted as a pivot member and (521) may be interpreted as a guide.) said guides guiding said pivot members between fully raised positions when said lift assembly is fully extend and fully lowered positions when said lift assembly is fully retracted, and said guides being configured to allow said head-end of said litter frame to be tilted upwardly above said fully raised position of said litter. (Reed: FIGS. 1 and 2B utilize rail notches to adjust either the tilt of the cot or adjust the height level of the overall litter frame relative to the base through common connection pivot points between (40) and (50).)

Regarding claim 10,
	Reed discloses an emergency cot (Reed: FIG. 1 see Abstract “The present invention relates to ambulance cots, cot systems and methods of using the same”) comprising: a litter frame having a head-end and a foot-end; (Reed: see annotated figure below wherein the litter may be interpreted as the surface that would otherwise contact a patient see also [0099] “For example, the pivot axis running below the legs allows a fixed-length leg, together with a telescoping leg, to be configured such that the cot at its fully collapsed position is low enough (e.g., comprises a litter seat height of about 15.5 inches to the ground, and at its fully raised position is high enough (e.g., comprises a load wheel height of about 36 inches to be useful (e.g., from an energy usage perspective (e.g., for loading a subject onto a cot and/or loading a cot carrying a subject onto and/or off of an ambulance)).”) a base; (Reed: FIG. 3A (10)) and a lift assembly supporting said litter frame relative to said base, said lift assembly comprising X-frame members coupled to said litter frame (Reed: FIG. 3A (50, 40) wherein both (40) and (50) have an X-shape.) by head-end upper mounts and foot-end upper mounts and coupled to said base by head-end lower mounts and foot-end lower mounts  (Reed: FIG. 12 (531, 521, 522, 81)) for raising or lowering said litter frame with respect to said base wherein said litter frame can be raised between a fully raised position when said lift assembly is fully extended and a fully lowered position when said lift assembly is fully retracted, (Reed: FIGS. 2A show a raised position and 2B show a collapsed position.)  said upper mounts of said lift assembly to said litter frame being configured to allow said litter frame to be tilted relative to said lift assembly when said lift assembly is fully extended so that said head-end of said litter frame can be raised beyond said fully raised position of said litter frame without decoupling said litter frame from said lift assembly. (Reed: FIG. 1 shows the cot in a tilted position without decoupling the litter frame from the lift assembly with the assistance of upper mounts (521, 81, 531). Through the use of telescoping legs (50) one is able to utilize the notches/slots in the litter frame to adjust the litter frame to be tilted at the head end relative to the foot end.)

Regarding claim 11,
	Reed discloses the emergency cot according to claim 10, wherein said X-frame members comprise telescoping members. (Reed: [0089] “In some embodiments, the present invention provides telescoping legs 50 comprising an outer leg 51 and an inner leg 55, wherein each of the outer legs 51 are fastened to an extruded portion comprising a pivot 52”)

Regarding claim 12,
	Reed discloses the emergency cot according to claim 10, wherein each of said X-frame members has a lower telescoping member pivotally mounted to said base. (Reed: [0089] “Also illustrated in FIGS. 1, 2A, 3A and 3B, a cot of the present invention comprises a pair of fixed length legs 40 that are pivotally attached to the foot end cross tube 12 of the base frame 10.”)

Regarding claim 13,
	Reed discloses the emergency cot according to claim 10, wherein each of said foot-end upper mounts include a pivot member and a guide (Reed: [0103] “The slider housings 75 are configured to hold a slider block 83 (e.g., depicted in FIG. 13) that is attached to a bearing holder 522 housing a ladder rod 520 (e.g., depicted in FIG. 14), wherein the bearing holder is pivotally connected to the outer leg 51 of the telescoping legs 50.” Wherein (522) may be interpreted as a pivot member and (521) may be interpreted as a guide.) said guides guiding said pivot members, and said guides being configured to allow said head-end of said litter frame to be tilted upwardly above said fully raised position of said litter frame. (Reed: FIGS. 1 and 2B utilize rail notches with guide bar (521) to adjust either the tilt of the cot or adjust the height level of the overall litter frame relative to the base through common connection pivot points between (40) and (50).)

Allowable Subject Matter
	Claims 3 and 14 are objected to (if the 112 (b) is overcome) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4-9 and 15-18 are also objected too as being dependent on claims 3 and 14 respectively.
	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to disclose the limitation “wherein said guides are operable to move relative to said pivot members when said pivot members are in their fully raised positions to allow said head-end of said litter frame to be tilted upwardly above said fully raised position of said litter frame.” Reed describes a stretcher with a plurality of notches to control the height or tilt of the stretcher with the use of telescoping legs (50). Whenever it is desired to lower the stretcher, the user can adjust a locking mechanism between telescoping legs (40) and (50) and through the notches lower the stretcher with the guidance of bar (520) through notches in (510). The ladder rod (520) does not move relative to pivot member (522) because there is no pivot connection between the two. It would not have been obvious for one having ordinary skill in the art to implement this feature in Reed since it already accomplishes its goal of maintaining a tilt relative to the lift assembly. Furthermore, such a design would involve significant redesign of Reed’s stretcher including the litter frame and adding a separate piece that would allow for a guide to move relative to the pivot members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673